Citation Nr: 1757672	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating since July 3, 2008, for hemorrhoids.

2.  Entitlement to service connection for Raynaud's Syndrome.

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from November 1984 to July 2008.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Roanoke, Virginia, Regional Office (RO). In December 2016, the Board remanded the appeal for additional action.

The issues of entitlement to service connection for Raynaud's Syndrome and for a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period on appeal, the Veteran had recurrent internal and external hemorrhoids, required prescription medication, had a narrow anal-rectal ring, a papilloma/polyp, a skin tag, chronic anorectal fissure/ulcer, persistent pain, complication prolapse, and underwent resection and associated skin tag and open lateral internal sphincterotomy.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, since July 3, 2008, for hemorrhoids have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 38 C.F.R. § 4.114, Diagnostic Code 7336.




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Internal and external hemorrhoids are rated according to diagnostic code 7336. A noncompensable rating is warranted for mild or moderate hemorrhoids. A 10 percent rating is warranted for large or thrombotic hemorrhoids that are irreducible, with excessive redundant tissue, and evidencing frequent recurrences. A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Treatment records indicate regular treatment for hemorrhoids. In September 2008, the Veteran had hemorrhoids and was prescribed medication. A June 2011 record states that she had external hemorrhoids, a history of anal fissures, narrow anal-rectal ring, and papilloma/polyp. In October 2011, she was diagnosed with external hemorrhoids with associated skin tag, anorectal narrowing, and large internal hemorrhoid with chronic anorectal fissure/ulcer. She was noted to have persistent pain and recurrent hemorrhoids with fissure formation. 



As a result, she underwent resection of the external hemorrhoid and associated skin tag and open lateral internal sphincterotomy. In April 2014, she was diagnosed with external hemorrhoids with complication prolapse.

The Veteran was afforded VA examinations in September 2008 and February 2017. In December 2016, the Board concluded that the September 2008 examination was inadequate. At the February 2017 examination, the Veteran reported ongoing hemorrhoids that come and go. She used an over-the-counter cream for bulging with pain, sometimes had bleeding, and had itching twice per week. On examination, she had a small external hemorrhoid with no fissures, excoriation, or signs of infection. An internal examination was not performed but the Veteran reported being due for a follow-up colonoscopy since she had not had one since 2011, prior to her operation.

During the period on appeal, the Veteran had recurrent internal and external hemorrhoids, required prescription medication, had a narrow anal-rectal ring, a papilloma/polyp, a skin tag, chronic anorectal fissure/ulcer, persistent pain, complication prolapse, and underwent resection and associated skin tag and open lateral internal sphincterotomy. Given these facts, the Board finds that a 20 percent rating most closely approximates the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. This is the maximum schedular rating available for this disorder.

	
ORDER

A rating of 20 percent, since July 3, 2008, for hemorrhoids is granted.




REMAND

The case is REMANDED for the following action:

1.  Reasons for the remand:  In September 2017, the Veteran submitted a statement that Langley Air Force Base hospital has records relevant to her claim for Raynaud's Syndrome and a right shoulder disorder. She submitted an Authorization for Release of Information. An October 2017 Private Medical Record request was rejected because the provider is not private. VA has yet to obtain the relevant records. Additionally, the February 2017 VA medical opinions are inadequate and new opinions are necessary.

2.  Obtain the Veteran's treatment records from Langley Air Force Base hospital that are not currently of record and associate them with the file.

3.  AFTER ASSOCIATING THE ABOVE RECORDS WITH THE CLAIMS FILE, return the file to the VA examiner who conducted the February 2017 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for VA shoulder and artery and vein examinations to obtain an opinion as to the nature and etiology of a right shoulder disorder and Raynaud's Syndrome. All indicated tests and studies should be accomplished and the findings reported in detail. 



All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. THE VETERAN HAD RAYNAUD'S AND RIGHT SHOULDER DIAGNOSES IN THE LAST TREATMENT RECORDS PRIOR TO SERVICE SEPARATION AND IN THE FIRST RECORDS AFTER SERVICE SEPARATION. IF THE EXAMINER BELIEVES THE DISORDERS DID NOT CONTINUE FROM SERVICE AND TO THE PRESENT TIME, THE EXAMINER MUST EXPLAIN WHY.

The examiner should address the following:

a.  whether the Veteran has Raynaud's Syndrome. If the examiner disagrees with the previous findings of Raynaud's Syndrome, the examiner should explain why. If it is a matter where the disability resolved, the examiner should explain the reason for such resolution and should attempt to identify the time at which the disorder was deemed resolved.

b.  whether Raynaud's Syndrome originated during service or was caused by any in-service event, injury, disease, or disorder.

c.  whether a right shoulder disorder originated during service or was caused by any in-service event, injury, disease, or disorder.

d.  whether right shoulder arthritis manifested to a compensable degree within one year of service separation.

IN ADDITION TO THE RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*May 2008 service treatment records stating a diagnosis of Raynaud's Phenomenon and indicating that follow-up testing needed to be done to determine whether it was Raynaud's Phenomenon or Disease.

*Service treatment records indicating ongoing complaints of right shoulder pain and a May 2008 record stating a diagnosis of rotator cuff tendonitis.

*September 2008 X-ray study associated with the VA examination indicating that the right shoulder was normal. VBMS Entry 9/15/2008.

*September 2008 treatment records stating that the Veteran had localized joint pain in the shoulder. VBMS Entry 10/27/2008, p. 1, 6, 13, 15.

*Treatment records indicating post-service diagnoses of Raynaud's Syndrome and rotator cuff tendonitis. For example, VBMS Entry 12/18/2014, p. 7, 364, 379.

*December 2009 notice of disagreement (NOD) where the Veteran reported being diagnosed with Raynaud's Syndrome in June 2008 while in service and that she had ongoing right shoulder rotator cuff tendonitis.

*February 2017 VA examination report stating right shoulder diagnoses of strain, rotator cuff tendonitis, and acromioclavicular joint osteoarthritis.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


